               Case 19-11095-CSS        Doc 373-1      Filed 03/31/20    Page 1 of 7




                                  CERTIFICATE OF SERVICE

                 I, Colin R. Robinson, hereby certify that on the 31st day of March, 2020, I caused
a copy of the document listed below to be served on the individuals on the attached service list in
the manner indicated:

            NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
            ON APRIL 1, 2020, AT 10:00 A.M. (PREVAILING EASTERN TIME)
                               [HEARING CANCELED]


                                           /s/ Colin R. Robinson
                                           Colin R. Robinson (DE Bar No. 5524)




DOCS_DE:227980.1 47430/002
               Case 19-11095-CSS     Doc 373-1   Filed 03/31/20   Page 2 of 7




JRV Group-Suppl Service List 4.1.20 Agenda
Doc #227989
01-Electronic Mail


Counsel to Gerzeny's RV World:
Morris Nichols Arsht & Tunnell LLP
Matthew B. Harvey, Esq.
Email: mharvey@mnat.com




DOCS_DE:227989.1 47430/002
               Case 19-11095-CSS         Doc 373-1   Filed 03/31/20    Page 3 of 7




JRV Group 2002 Service List Expedited                OVERNIGHT DELIVERY
Case No. 19-11095 (CSS)                              (State Attorney General)
Document no. 223825                                  Xavier Becerra, Esquire
02 – Express Mail                                    California Department of Justice
12 – Overnight Delivery                              1300 I Street, Suite 1740
01 – Foreign Overnight                               Sacramento, CA 95814
39 – Via Email
                                                     OVERNIGHT DELIVERY
                                                     California State Treasurer
(Counsel to Debtor)                                  915 Capitol Mall, Suite 110
Colin R. Robinson, Esquire                           Sacramento, CA 95814
Pachulski Stang Ziehl & Jones LLP
919 N. Market Street, 17th Floor                     OVERNIGHT DELIVERY
Wilmington, DE 19801                                 Securities and Exchange Commission - CA
Email: crobinson@pszjlaw.com                         Attn: Bankruptcy Counsel
                                                     444 South Flower Street, Suite 900
EXPRESS MAIL                                         Los Angeles, CA 90071-591
Secretary of State - CA
Franchise Tax Board                                  OVERNIGHT DELIVERY
Bankruptcy, BE MS A345                               (Debtor)
PO Box 2952                                          Sherwood Partners, Inc.
Sacramento, CA 95812-2952                            Attn: Michael A. Maidy
                                                     3945 Freedom Circle, Suite 560
EXPRESS MAIL                                         Santa Clara, CA 95054
California State Board of Equalization
Special Operations Bankruptcy Team                   OVERNIGHT DELIVERY
PO Box 942879                                        (DIP Lender and the Prepetition Lenders)
Sacramento, CA 94279-0074                            c/o BXV Partners LLC
                                                     Attn: Mark Gottlieb
OVERNIGHT DELIVERY                                   21 Little Falls Drive
Office of General Counsel                            Wilmington, DE 19808
U.S. Department of the Treasury
1500 Pennsylvania Avenue, NW                         OVERNIGHT DELIVERY
Washington, DC 20220                                 (UCC Party)
                                                     Corner Flag LLC
OVERNIGHT DELIVERY                                   251 Little Falls Drive
Internal Revenue Service                             Wilmington, DE 19808
Centralized Insolvency Operation
PO Box 7346                                          OVERNIGHT DELIVERY
2970 Market Street (Zip 19104)                       (UCC Party)
Mail Stop 5-Q30.133                                  Beaver Motors, Inc.
Philadelphia, PA 19101                               19689 Rt. 522
                                                     Beaver Springs, PA 17812




DOCS_DE:223825.1 47430/002
               Case 19-11095-CSS     Doc 373-1   Filed 03/31/20     Page 4 of 7




OVERNIGHT DELIVERY                               VIA EMAIL
(UCC Party)                                      (United States Trustee)
Erwin Hymer Group Holding USA L.P                Linda J. Casey, Esquire
a/k/a Erwin Hymer Group USA, L.P.                Office of the United States Trustee
55 West Monroe Street, Suite 2900                J. Caleb Boggs Federal Building, Suite 2207
Chicago, IL 60603                                844 King Street
                                                 Lockbox 35
OVERNIGHT DELIVERY                               Wilmington, DE 19801
(Interested Party)                               Email: Linda.casey@usdoj.gov
Corre Partners Management LLC
Stephen Lam                                      VIA EMAIL
12 East 49th Street, 40th Floor                  (State Attorney General)
New York, NY 10017                               Kathy Jennings, Esquire
                                                 Delaware Department of Justice
OVERNIGHT DELIVERY                               Carvel State Office Building, 6th Floor
(Interested Party)                               820 N. French Street
TCF Inventory Finance Inc.                       Wilmington, DE 19801
Peter Schmidt                                    Email: attorney.general@delaware.gov
Schaumburg Corporate Center
1475 E. Woodfield Road, Suite 1100               VIA EMAIL
Schaumburg, IL 60173                             Christina Rojas
                                                 Bankruptcy Administrator
FOREIGN OVERNIGHT                                Delaware Division of Revenue
(Interested Party)                               Carvel State Office Building, 8th Floor
Wells Fargo                                      820 N. French Street
Rick Kanabar                                     Wilmington, DE 19801
1290 Central Pkwy W, Suite 1100                  Email: Christina.Rojas@state.de.us
Mississauga, Ontario L5C 4R3
Canada                                           VIA EMAIL
                                                 (United States Attorney)
VIA EMAIL                                        David C. Weiss
(Counsel to Debtors)                             United States Attorney’s Office
Jeffrey W. Dulberg, Esquire                      District of Delaware
Robert M. Saunders, Esquire                      Hercules Building, Suite 400
Pachulski Stang Ziehl & Jones LLP                1313 N. Market Street
10100 Santa Monica Boulevard, 13th Floor         Wilmington, DE 19801
Los Angeles, CA 90067                            Email: usade.ecfbankruptcy@usdoj.gov
Email: jdulberg@pszjlaw.com;
rsaunders@pszjlaw.com




DOCS_DE:223825.1 47430/002                  2
               Case 19-11095-CSS       Doc 373-1   Filed 03/31/20   Page 5 of 7




VIA EMAIL                                          VIA EMAIL
(Counsel to the DIP Lender and the                 Sharon Binger, Regional Director
Prepetition Lenders and Corner Flag LLC)           Philadelphia Regional Office
Richards, Layton & Finger P.A.                     Securities & Exchange Commission
920 North King Street                              One Penn Center, Suite 520
Attn: Paul N. Heath, Esq.                          1617 JFK Boulevard
Zachary I. Shapiro, Esq.                           Philadelphia, PA 19103
Wilmington, DE 19801                               Email: philadelphia@sec.gov
Email: heath@rlf.com; shapiro@rlf.com
                                                   VIA EMAIL
VIA EMAIL                                          Andrew Calamari, Regional Director
(United States Attorney General)                   New York Regional Office
William P. Barr, Esquire                           Securities & Exchange Commission
Office of the US Attorney General                  Brookfield Place, Suite 400
U.S. Department of Justice                         200 Vesey Street
950 Pennsylvania Avenue, NW, Room 4400             New York, NY 10281
Washington, DC 20530-0001                          Email: bankruptcynoticeschr@sec.gov;
Email: askdoj@usdoj.gov                            NYROBankruptcy@SEC.GOV

VIA EMAIL                                          VIA EMAIL
State of Delaware                                  Office of the Chief Counsel
Division of Corporations - Franchise Tax           Pension Benefit Guaranty Corporation
John G. Townsend Building, Suite 4                 1200 K Street, NW
401 Federal Street                                 Washington, DC 20005
PO Box 898 (Zip 19903)                             Email: efile@pbgc.gov
Dover, DE 19901
Email:                                             VIA EMAIL
DOSDOC_Bankruptcy@state.de.us                      (Counsel to the DIP Lender and the
                                                   Prepetition Lenders and Corner Flag LLC)
VIA EMAIL                                          Cravath, Swaine & Moore LLP
Delaware Secretary of Treasury                     825 Eighth Avenue
820 Silver Lake Boulevard, Suite 100               George E. Zobitz, Esq.
Dover, DE 19904                                    Paul L. Sandler, Esq.
Email: statetreasurer@state.de.us                  New York, NY 10019
                                                   Email: jzobitz@cravath.com;
VIA EMAIL                                          psandler@cravath.com
Office of General Counsel
Securities & Exchange Commission                   VIA EMAIL
100 F Street, NE                                   (Counsel to Mercedes-Benz Financial
Washington, DC 20554                               Services USA LLC)
Email: SECBankruptcy-OGC-                          Kim P. Gage, Esquire
ADO@SEC.GOV;                                       Cooksey Toolen Gage Duffy Woog
secbankruptcy@sec.gov                              535 Anton Boulevard, Suite 1000
                                                   Costa Mesa, CA 92626-1977
                                                   Email: kgage@cookseylaw.com




DOCS_DE:223825.1 47430/002                    3
               Case 19-11095-CSS     Doc 373-1   Filed 03/31/20    Page 6 of 7




VIA EMAIL                                        VIA EMAIL
(Interested Party)                               (Interested Party)
Kohner, Mann & Kailas, S.C.                      Dentons Canada LLP
Sanuel Wisotskey                                 Elaine Gray
4650 N. Port Washington Rd.                      77 King Street West, Suite 400
Washington Bldg., 2nd Floor                      Toronto-Dominion Centre
Milwaukee, WI 53212-1059                         Toronto, ON M5K 0A1
Email: swisotzkey@kmksc.com                      CANADA
                                                 Email: elaine.gray@dentons.com
VIA EMAIL
(Counsel to the DIP Lender and the               VIA EMAIL
Prepetition Lenders)                             (Interested Party)
Alvarez & Marsal Canada Inc.                     DS Lawyers Canada LLP
Alan J. Hutchens                                 Justin r. Fogarty
200 Bay Street, Suite 2900                       8 King Street East, Suite 1804
Royal Bank South Tower                           Toronto, ON M5C 1B5
Toronto ON M5J 2J1                               CANADA
CANADA                                           Email: jfogarty@dsavocats.ca
Email:
ahutchens@alvarezandmarsal.com                   VIA EMAIL
                                                 (Interested Party)
VIA EMAIL                                        Financial Services Commission of Ontario
(Counsel to the DIP Lender and the               Anna Vani
Prepetition Lenders)                             5160 Yonge Street
Blake, Cassels & Graydon LLP                     16th Floor
Pamela L.J. Huff                                 Toronto, Ontario M2N 6L9
Commerce Court West                              CANADA
199 Bay Street, Suite 4600                       FAX 416-590-7070
Toronto, ON M5L 1A9
Canada                                           VIA EMAIL
Email: pamela.huff@blakes.com                    (Interested Party)
                                                 Fogler, Rubinoff LLP
VIA EMAIL                                        Vern W. DaRae
(Interested Party)                               Suite 3000, P.O. Box 95
Cassels Brock & Blackwell LLP                    Toronto-Dominion Centre
Monique Sassi                                    77 King Street West
Joseph J. Bellissimo                             Toronto, Ontario M5K 1G8
2100 Scotia Plaza, 40 King Street West           CANADA
Toronto, Ontario M5H 3C2                         Email: vdare@foglers.com
CANADA
Email: msassi@casselsbrock.com;
jbellissimo@casselsbrock.com




DOCS_DE:223825.1 47430/002                  4
               Case 19-11095-CSS   Doc 373-1   Filed 03/31/20    Page 7 of 7




VIA EMAIL                                      VIA EMAIL
(Interested Party)                             (Interested Party)
Gowling Wlg (Canada) LLP                       Robins Appleby LLP
Barristers & Solicitors                        Barristers + Solicitors
Thomas Gertner                                 Dominique Michaud
1 First Canadian Place                         2600 – 120 Adelaide Street West
100 King Street West, Suite 1600               Toronto, ON M5H 1T1
Toronto ON M5X 1G5                             CANADA
CANADA                                         Email: dmichaud@robapp.com
Email: thomas.gertner@gowlingwlg.com
                                               VIA EMAIL
VIA EMAIL                                      (Interested Party)
(Interested Party)                             Adam Slavens
Miller Thomson LLP                             Torys LLP
Greg Azeff                                     79 Wellington St. W., Suite 3000
Scotia Plaza                                   Box 270, TD Centre
40 King Street West, Suite 5800                Toronto, Ontario M5K 1N2
P.O. Box 1011                                  CANADA
Toronto, Ontario M5H 3S1                       Email: aslavens@torys.com
CANADA
Email: gazeff@millerthomson.com                VIA EMAIL
                                               (Proposed Counsel for the Official
VIA EMAIL                                      Committee of Unsecured Creditors)
(Interested Party)                             Matthew P. Ward, Esq.
Norton Rose Fulbright Canada LLP               Ericka F. Johnson, Esq.
Virginie Gauthier                              Nicholas T. Verna, Esq.
Royal Bank Plaza, South Tower                  Womble Bond Dickinson (US) LLP
200 Bay Street, Suite 3800                     1313 N Market Street, Suite 1200
Toronto, ON M5J 2Z4                            Wilmington, DE 19801
CANADA                                         Email: matthew.ward@wbd-us.com;
Email:                                         ericka.johnson@wbd-us.com;
virginie.gauthier@nortonrosefulbright.co       nick.verna@wbd-us.com
m

VIA EMAIL
(Interested Party)
Osler, Hoskin & Harcourt LLP
Tracy Sandler
Box 50, 1 First Canadian Place
100 King Street West, Suite 6200
Toronto, ON M5X 1B8
CANADA
Email: tsandler@osler.com




DOCS_DE:223825.1 47430/002                 5
